Citation Nr: 1617848	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  05-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable rating for a right ring finger disorder.

2.  Entitlement to a compensable rating for a bilateral hernia disability and post-surgical residuals.

3.  Entitlement to an initial rating in excess of 10 percent for scars, due to bilateral hernia surgery.

4.  Entitlement to an initial rating in excess of 10 percent for an ilioinguinal nerve disability (claimed as left testicular and cord pain).

5.  Entitlement to an increased rating for a lumbar spine disability greater than 10 percent before September 27, 2010, and greater than 20 percent beginning on September 27, 2010.

6.  Entitlement to an increased rating for a left lower extremity disability rated as noncompensable prior to September 27, 2010, and rated as 10 percent disabling beginning on September 27, 2010. 

7.  Entitlement to an initial compensable rating for a right lower extremity disability.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1971 to October 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2004, July 2006, June 2011, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In the July 2004 rating decision, the Agency of Original Jurisdiction (AOJ) denied the Veteran's petition to reopen claims of service connection for back and left knee disorders, and a prostate disorder.  That rating decision also denied claims of service connection for gastritis, diverticulitis, and a left shoulder disability, and denied compensable ratings for bilateral hernia post-surgical residuals and a right ring finger disability.  Finally, the AOJ granted service connection for left testicular and cord pain and assigned an initial 10 percent rating, effective October 17, 2003.  The Veteran appealed this decision.  

In a July 2006 decision, the Board denied the claims of service connection for diverticulitis and a left shoulder disability; a compensable rating for a right ring finger disability; and initial ratings in excess of 10 percent each for left testicular and cord pain and for residuals of bilateral hernia surgery, identified as scarring, and remanded the issues of entitlement to service connection for gastritis, and whether new and material evidence had been received to reopen claims for service connection for back and left knee disabilities.  Subsequently, the Veteran appealed the denied service connection and higher rating issues to the United States Court of Appeals for Veterans Claims (Court).  By a September 2007 Order, the Court vacated the Board's July 2006 decision and remanded the matters to the Board for compliance with a September 2007 Amended Joint Motion to Vacate and Remand (JMR). 

In December 2007, November 2008, and May 2010, the issues were before the Board and were remanded for additional development.  

A June 2011 rating decision granted the Veteran's claims of service connection for multilevel degenerative disc disease and degenerative facet arthropathy of the lumbar spine, a left side radiculopathy, and a right side radiculopathy.  

In October 2011, the claims were returned to the Board.  The Board issued a decision in which it denied the Veteran's claims of service connection for gastritis, diverticulitis, and a left shoulder disorder and reopened the Veteran's claim of service connection for a prostate disorder.   The Board also remanded the reopened claim of service connection for a prostate disorder; the claims for service connection for a left knee disorder; entitlement to increased ratings for left testicular and cord pain; bilateral hernia surgical scarring; bilateral hernia post-surgical residuals; and a right ring finger disability; and entitlement to a total disability rating based upon individual unemployability (TDIU).  No appeal was taken from this decision.

In a May 2015 rating decision, the AOJ granted service connection for a prostate disorder, identified as prostatitis. 

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in November 2015.  A transcript of this hearing is of record. 
 
Although the Veteran provided testimony regarding his claims of entitlement to service connection for diverticulitis, gastritis, and a left shoulder disability, these claims were finally denied in an October 2011 Board decision and no new claims have been adjudicated and perfected on appeal. Therefore, they are not before the Board.  Similarly, the Veteran's claim for an earlier effective date for left testicular pain was finally denied in a May 2010 Board decision and is not presently before the Board.  Further, the Veteran's claim of service connection for prostatitis was granted in May 2015, as this grant serves as a full grant of the benefits sought, that claim is no longer before the Board.  To the extent that the Veteran intends to reopen the denied claims, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for a lumbar spine disability, a right lower extremity disability, a left lower extremity disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's right ring finger disability is primarily manifested by pain and deformity; the Veteran is already in receipt of the maximum schedular rating available for limitation of motion and ankylosis of the right little finger, the finger has not been amputated, and the symptoms are not productive of loss of use of the hand.

2.  The Veteran's post-surgical inguinal hernia has not been shown to be recurrent, readily reducible, or requiring a truss or belt.  

3.  The Veteran's scar from his bilateral inguinal hernia surgery is a maximum 12 cm and is painful, but it is not unstable and does not cause limitation of motion or function of the affected parts.  

4.  The Veteran is in receipt of the maximum 10 percent rating for a left testicular and cord pain due to his bilateral hernia surgery.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a right ring finger disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5156, 5227, 5230 (2015).

2.  The criteria for a compensable evaluation for post-surgical residuals of bilateral hernia operations have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2015). 

3.  The criteria for an initial evaluation in excess of 10 percent disabling for scarring from bilateral hernia procedures have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2005). 

4.  The criteria for an initial disability rating in excess of 10 percent for left testicular and cord pain associated with post-surgical residuals from bilateral hernia operations have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8630 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error. See Shinseki v. Sanders, 556 U.S. 396  (2009). 

The Board finds that the Veteran was provided thorough and informative notices and had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. Specifically, the Veteran was notified in letters dated in April 2004, December 2007, and August 2010.  Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided. See Shinseki, supra (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board also finds that the duty to assist has been met. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The appellant has not referred to any additional, unobtained, relevant, available evidence. VA conducted examinations in January 2004 and September 2010 with a physical examination of the Veteran and consideration of the applicable rating criteria, and the Board finds that these examinations are adequate for adjudication purposes. 

The Board also finds the AOJ has complied with the Board's July 2006, December 2007, November 2008, May 2010, and October 2011 Remand directives.  The AOJ has provided the Veteran with the appropriate notice, obtained the relevant records or has made all necessary attempts to do so, and have afforded the Veteran VA examinations.  Thus, there has been compliance with the Board's Remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

During the November 2015 Board hearing, the Veterans Law Judge (VLJ) asked questions to determine if there was any evidence outstanding pertinent to the claims and informed the Veteran of the evidence necessary to support his claims. These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing. As such, the Board can adjudicate the claims based on the current record.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development. Smith v. Gober, 14 Vet. App. 227  (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015). The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2015). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the severity of a disability, the Board is required to consider the potential application of other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability. 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2015). It is not expected that all cases will show all the findings specified. However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2015). 

Right ring finger disorder

Disabilities involving the right ring finger are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5230, limitation of motion of the ring or little finger, which provides for a 0 percent rating for any limitation of motion; Diagnostic Code 5227, ankylosis of the ring or little finger, which provides for a 0 percent rating for favorable or unfavorable ankylosis; or Diagnostic Code 5155, which deals with amputations of the ring finger. Amputation of the little finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto is 10 percent disabling, and with metacarpal resection is 20 percent disabling. These ratings are the same whether the finger is on the dominant or the non-dominant hand.

The Veteran underwent a VA examination of his right ring finger in January 2004.  The Veteran reported intermittent pain in his distal interphalangeal joint, occurring with weather changes and worsening in the winter.  He stated that when he worked, different activities brought on pain and that he jams his finger more easily as he has ankylosis of the distal interphalangeal joint.  

A physical examination showed ankylosis of the distal phalangeal joint, but the examiner found that it did not interfere with writing and his dexterity was intact.  There were no abnormalities with grasping.  The Veteran had 20 degrees of flexion in his right ring finger distal interphalangeal joint.  The examiner also noted swelling and tenderness of that joint.  A February 2004 x-ray showed early first metacarpophalangeal degenerative change.  

At a September 2010 VA examination, the examiner noted a 20 degree flexion deformity of the DIP joint of the right ring finger.  The examiner determined that there was no overall decrease in hand strength or hand dexterity and although there was limitation of motion, there was no objective evidence of pain.  There was no amputation or ankylosis.  The deformity had no effect on the mobility of other fingers or the mobility or strength of the Veteran's wrist.  He had no pain on motion and was able to spread and approximate his fingers normally.  The examiner opined that the injury was not equivalent to ankylosis or amputation.  

In a September 2012 VA addendum opinion, the examiner opined that the ring finger disability caused minimal limits to the Veteran's employment.  Specifically, the Veteran may have difficulty using certain hand tools but on the whole, function of the right hand was good. 

At the November 2015 Board hearing, the Veteran testified that he experiences pain and stiffness in his right ring finger, particularly in cold weather.  He acknowledged that he is able to bend it and demonstrated to the VLJ that it has a slight deformity.    

Upon review of the record, the Board finds that the preponderance of the evidence shows that a compensable disability rating is not warranted.  Specifically, under the applicable diagnostic criteria as noted above, any limitation of motion of the ring finger of either hand is noncompensable. Id.  Moreover, although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion of the little finger. Moreover, there is no compensable rating available for ankylosis of the ring finger.

Review of the schedular criteria also does not indicate another Diagnostic Code more analogous to the service-connected disability, and no medical examiner has suggested a level of impairment akin to amputation of the right ring finger. See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  The Board has also considered whether the Veteran's service-connected ring finger disorder impacts the functional capabilities of his other fingers.  The evidence does not reflect any impairment of function of the Veteran's other fingers on his right hand that is attributable to his service-connected disability. 

Based on the foregoing, entitlement to a compensable rating for a right ring finger disability is denied.

Bilateral hernia disability and post-surgical residuals; scar; left testicular and cord pain

The Veteran underwent bilateral hernia surgeries in service.  A November 1979 rating decision granted service connection and assigned a noncompensable rating for the post-surgical residuals of his bilateral hernia operation.  In October 2003, the Veteran filed a claim for an increased rating for hernia residuals, along with a claim for compensation for left testicular pain resulting from the hernia surgery.  In July 2004, the AOJ denied the Veteran's claim for an increased rating for hernia residuals, but granted service connection for left testicular and cord pain and assigned a 10 percent rating.  In a July 2006 rating decision, the AOJ granted a separate evaluation for residual scarring, status post bilateral hernia operations.  

A September 2003 treatment record noted a large scar over the left groin area that was very tender.  An October 2003 treatment record showed that there was tenderness over the left ilioinguinal region.  

The Veteran underwent a VA genitourinary examination in January 2004.  It was noted the Veteran had undergone bilateral inguinal hernia surgery in 1972 on the left and in 1974 on the right. The Veteran stated he had intermittent pain that was rare and was on the right side that might come on with lifting. He reported a constant pain, which had gotten worse in the left inguinal hernia incision that radiated into the left testicle. He was taking two Tylenol and/or two Vicodin a day, and this helped decrease the pain. 

On examination, the right inguinal hernia scar measured 4 by .2 centimeters, with a depression of the scar medially without ulcer formation or keloid formation. There was no interference of the scar with the function of the abdomen. The scar was flesh-colored. A left inguinal hernia incision measured 12 by 1 centimeters. There was no ulcer formation, keloid formation, depression, or interference of the scar with the functioning of the abdomen. The scar was tender to palpation. No bulges were appreciated. On indirect hernia examination, an indirect hernia was not appreciated. There was tenderness to palpation on examination. The examination diagnosis was bilateral inguinal herniorrhaphies, with ongoing left testicular and cord pain.

A January 2004 treatment record showed the Veteran presented with complaints of left groin and testicle pain.  The record showed no recurrent hernia felt on right or left sides with Valsalva, left groin and testicle tenderness, but no testicular mass.  

A February 2004 urology treatment note showed the Veteran complained of left testicular pain.  The physician noted the Veteran's hernia repair had been evaluated by general surgery and was not felt to have recurrent hernia.  The Veteran reported aching pain, persisting for 30 years.  He denied swelling, dysuria, or hematuria.  It worsened with movement and palpation.  A genitourinary examination showed "normal phallus, no lesions, normal testicles bilaterally, rt epididymis mildly TPP, and right vascular and spermatic cord moderately TPP."  The examiner diagnosed "left inguinal/cord/epididymal pain following LIH repair. Possible entrapment of vas deference vs. possible chronic epididymitis vs. idiopathic pain."

In a November 2007 treatment record, the Veteran complained of pain and tenderness over the left spermatic cord and that his left testicle was tender, with pain on ejaculation.  

VA treatment records from 2008 through 2014 show notations of a scar in the left lower quadrant; however, there is no indication that the scar was tender, painful, unstable, or otherwise disabling.  Additionally, the size of the scar was not noted.  The records also show that the Veteran had chronic left testicular and groin pain since his hernia surgery in service.

The Veteran underwent a VA examination for his scar in September 2010.  The examiner noted "identical barely visible scars left and right groins."  There was no skin breakdown over the scar and the Veteran reported no pain.  The maximum width was 0.1 cm and maximum length was 8 cm.  The scar was superficial and had no inflammation, edema, keloid formation, or other disabling effects.  

The September 2010 VA examination also showed the Veteran had bilateral inguinal hernia repairs in service.  The right side was asymptomatic, but on the left there was entrapment of the ilioinguinal nerve.  The Veteran's symptoms included pain in the left cord which radiated into the testis.  The examiner noted that intercourse and exercise are painful.  There were no noted associated urinary symptoms, such as incontinence or obstruction.  The examiner further noted that both testes are normal size and without mass. The right cord and inguinal canal was normal and there was no residual hernia, left or right.  On the left, there was marked tenderness of the cord about 4-5 cm above the testis and reduced mobility of the cord suggesting some entrapment of the cord itself in the canal and some decreased sensation in the upper anterior scrotum.  The examiner characterized this as paralysis of the left ilioinguinal nerve since there is no apparent motor paralysis.  He stated that the degree of nerve dysfunction was moderate.

In a February 2012 VA addendum opinion, the examiner opined that the Veteran's bilateral hernia post-surgical residuals, including scarring and left testicular and cord pain restrict the Veteran's employment in that they prevent lifting more than 5 pounds on a repetitive basis, and the Veteran cannot engage in prolonged standing or walking and he must limit bending and twisting.

An April 2012 VA treatment record showed that an examination of the Veteran's genitourinary system was within normal limits with no abnormal masses or hernia.  

At the November 2015 Board hearing, the Veteran testified that his inguinal hernia scar is painful to touch and that he regularly experiences pain in his testicle on the left side due to the in-service surgery.  This pain affects his ability to engage in sexual activity.  

Analysis - post-operative hernia surgical residuals

Based upon review of the evidence of record, the Board finds that increased ratings are not warranted for the Veteran's post-surgical hernia disability, including scarring and a left testicular and cord disorder.  

The Veteran is in receipt of a noncompensable rating for post-surgical residuals of bilateral hernia repair under 38 C.F.R. § 4.114, Diagnostic Code 7338.  Under this code, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion. A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible, and well supported by truss or belt. The next higher rating of 30 percent is warranted for a small hernia which is postoperative and recurrent, or unoperated irremediable, and not well supported by a truss, or not readily reducible. Note: Add 10 percent for bilateral involvement, provided the second hernia is compensable. See 38 C.F.R. § 4.114, Diagnostic Code 7338. 

None of the evidence of record has indicated that the Veteran's hernia has been recurrent post-surgery and the Veteran has not alleged any recurrence.  The evidence also does not show that he has worn a truss or belt for an inguinal hernia during the period on appeal.  Therefore, a compensable rating is not warranted.  

Analysis - scar, hernia surgery

Regarding the Veteran's scar, in the July 2006 rating decision, the Veteran's scar was rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The rating criteria pertaining to scars were revised effective October 23, 2008. The revised criteria are only applicable to the period of time since their effective date. VAOPGCPREC 3-2000; VAOPGCPREC 7-2003.

Prior to October 23, 2008, Diagnostic Code 7804 provided for a 10 percent rating for superficial scars that were painful on examination. A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2006). 

Since October 23, 2008, Diagnostic Code 7804 provides for a 10 percent rating for one or two scars that are unstable or painful; a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (1). If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (2). Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. Note (3). 38 C.F.R. § 4.118 (2015). 

The Veteran has reported and the VA examinations have shown the Veteran has two scars that are tender and measure a maximum 16 cm combined.  The scars do not cause limitation of function or motion and are not unstable.  Therefore, higher ratings are not warranted.  


	(CONTINUED ON NEXT PAGE)



Analysis - left testicular and cord pain disability

Finally, the Veteran is in receipt of a 10 percent rating for left testicular and cord pain associated with post-surgical residuals of bilateral hernia operations under 38 C.F.R. § 4.124, Diagnostic Code 8630.   

Diagnostic Code 8630 pertains to neuritis of the ilioinguinal nerve.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Under Diagnostic Code 8630, a maximum 10 percent disability rating is warranted for severe to complete paralysis of the ilioinguinal nerve.  

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Under Diseases of the Peripheral Nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.   

The 10 percent rating already assigned for left ilioinguinal nerve disability is the maximum rating available under Diagnostic Code 8630.  The Veteran's symptoms include pain and interference with movement and sexual activity.  Since the Veteran is receiving the maximum rating available under Diagnostic Code 8630, the Veteran may only receive a higher rating under a different diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

The Board has considered whether a separate or alternative rating is warranted under any other Diagnostic Code.  However, the Board finds that the evidence does not support a rating under an alternative Diagnostic Code.  The Veteran has specifically complained of left testicular and cord pain.   The September 2010 VA examiner specifically noted that entrapment of the ilioinguinal nerve was a common complication of the Veteran's surgery.  The examiner also noted that there were no associated urinary symptoms.  Therefore, the Diagnostic Codes pertaining to urinary symptoms are not applicable.  

The Veteran has also testified that his medical providers suggested that removal of the testis would be an option to treat the pain.  Although the Veteran has elected not to have this procedure, the Board notes that removal of one testis warrants a noncompensable rating; therefore, a higher rating would not be available under that alternative Diagnostic Code. 



Lay evidence

As to lay evidence, in conjunction with his increased rating claims, the Board has considered the Veteran's lay statements. In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). 

The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected right ring finger disorder, post-surgical hernia disorder, scars, and left testicular and cord disorder. See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995). The Board finds that the lay evidence of record from the Veteran throughout the appeal is generally both competent and credible; however, it does not support a higher rating under any applicable diagnostic code. Indeed, aside from objective findings of the length of the scar and the presence of recurrent hernias, the determinations of the VA examiners were based in large part on the Veteran's subjective reports.

In light of the above, the claims increased ratings must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extra-schedular Consideration

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A compensable rating for a right ring finger disorder is denied.

A compensable for a bilateral hernia disability and post-surgical residuals is denied.

An initial rating in excess of 10 percent for scars, bilateral hernia surgery is denied.

An initial rating in excess of 10 percent for an ilioinguinal nerve disability is denied.


REMAND

Remand is necessary to afford the Veteran VA examinations to assess the severity of his service-connected lumbar spine disorder and bilateral radiculopathies of the lower extremities.  

The Veteran's most recent examination of his back disorder was in September 2010, with range of motion findings most recently in February 2011.  At the November 2015 Board hearing, the Veteran testified that his back disorder and lower extremity pain has been progressively worsening.  In this particular case, the September 2010 and February 2011 VA examinations are too remote in time to address the current severity of the Veteran's service-connected back disorder and associated radiculopathies. See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that an examination too remote for rating purposes cannot be considered "contemporaneous"). Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his back and bilateral lower extremity disorders.

As the above claims are being remanded and the grant of increased ratings could affect the TDIU claim, the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Updated treatment records should be obtained and added to the electronic claims folder.

2. After completing the above action, the Veteran should be afforded a VA examination to evaluate the current severity of his service-connected lumbar spine disability. The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies and nerve conduction studies should be performed. 

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

Tests of joint movement against varying resistance should be performed. The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also indicate whether there is any form of ankylosis. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.

The examiner should identify any nerves affected by the lumbar spine disability and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia)), or if it is characterized by organic changes (such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis)) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.   If there is incomplete paralysis, the examiner should indicate whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy.  

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3. 4.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issues on appeal, including the claim for a TDIU. If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


